USCA4 Appeal: 21-2276      Doc: 11         Filed: 09/28/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-2276


        LAWRENCE ELIOT MATTISON,

                            Plaintiff - Appellant,

                     v.

        UNITED STATES OF AMERICA,

                            Defendant - Appellee.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Newport News. Roderick Charles Young, District Judge. (4:20-cv-00111-RCY-LRL)


        Submitted: September 19, 2022                               Decided: September 28, 2022


        Before WYNN and RICHARDSON, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Lawrence Eliot Mattison, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-2276         Doc: 11      Filed: 09/28/2022     Pg: 2 of 2




        PER CURIAM:

               Lawrence Eliot Mattison appeals the district court’s orders granting the United

        States’ motion to dismiss Mattison’s claims brought pursuant to the Federal Tort Claims

        Act, 28 U.S.C. §§ 1346, 2671-80, and denying reconsideration. We have reviewed the

        record and discern no reversible error. Accordingly, we affirm the district court’s orders.

        Mattison v. United States, No. 4:20-cv-00111-RCY-LRL (E.D. Va. Aug. 30, 2021;

        Nov. 12, 2021). We dispense with oral argument because the facts and legal contentions

        are adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                      AFFIRMED




                                                    2